Name: Commission Regulation (EC) No 1563/1999 of 16 July 1999 amending Regulation (EC) No 1758/98 increasing to 1 450 000 tonnes the quantity of wheat of breadmaking quality held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities17. 7. 1999 L 184/11 COMMISSION REGULATION (EC) No 1563/1999 of 16 July 1999 amending Regulation (EC) No 1758/98 increasing to 1 450 000 tonnes the quantity of wheat of breadmaking quality held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1758/ 98 (5), as last amended by Regulation (EC) No 1394/ 1999 (6), opened a standing invitation to tender for the export of 1 250 000 tonnes of wheat of bread- making quality held by the French intervention agency; whereas France informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of wheat of breadmaking quality held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 450 000 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regula- tion (EC) No 1758/98 must therefore be amended; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1758/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 1 450 000 tonnes of wheat of breadmaking quality to be exported to all third countries. 2. The regions in which the 1 450 000 tonnes of wheat of breadmaking quality are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Commu- nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 221, 8.8.1998, p. 3. (6) OJ L 163, 29.6.1999, p. 31. EN Official Journal of the European Communities 17. 7. 1999L 184/12 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 256 000 Clermont 1 000 ChÃ ¢lons 79 000 Dijon 23 000 Lille 221 000 OrlÃ ©ans 396 000 Paris 182 000 Poitiers 54 000 Rouen 190 000 Rennes 12 000 Nantes 16 000 Nancy 20 000